Citation Nr: 1727191	
Decision Date: 07/13/17    Archive Date: 07/25/17

DOCKET NO.  11-08 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a bilateral hip disability, to include as secondary to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rachel Mamis, Associate Counsel


INTRODUCTION

The Veteran had active military service in the United States Marine Corps (USMC) from June 1971 to November 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana. 

This matter was previously before the Board in September 2016, at which time the Board remanded the issue currently on appeal for additional development.  The case has now been returned to the Board for further appellate action. 


REMAND

The Board finds that additional development is required before the claim on appeal is decided.  

In the September 2016 remand, the Board directed that the Veteran be afforded a VA examination to determine the nature and etiology of his bilateral hip disability, to include whether it was caused or aggravated by a service-connected disability.  

A review of the record shows that the Veteran was afforded the directed examination in December 2016.  At that time, the examiner opined that it was less likely as not that the Veteran's bilateral hip disability was proximately due to or the result of a service-connected disability.  The examiner did not provide an opinion regarding whether the Veteran's bilateral hip disability was aggravated by a service-connected disability.  Accordingly, the Board finds that the opinion is not complete and so, cannot serve as the basis of a denial of entitlement to service connection.  

Therefore, the development conducted does not comply with the directives of the September 2016 remand.  Compliance with a remand is not discretionary, and failure to comply with the terms of a remand necessitates remand for corrective action.  Stegall v. West, 11 Vet. App. 268 (1998).  Therefore, the Veteran should be afforded a new VA examination to determine the nature and etiology of his bilateral hip disability.  

Additionally, current treatment records should be identified and obtained before a decision is made in this case.

Accordingly, the case is REMANDED for the following action:

1. Identify and obtain any outstanding, pertinent VA and private treatment records and associate them with the claims file.

2. Then, schedule the Veteran for a VA examination to determine the nature and etiology of his bilateral hip disability.  The claims file must be made available to, and reviewed by the examiner.  Any indicated studies should be performed.  

Based on the examination results and the review of the record, the examiner should opine as to whether it is at least as likely as not that the Veteran's bilateral hip disability was caused or chronically worsened by a service-connected disability, to include any altered gait/body mechanics resulting from such.   

The rationale for all opinions expressed must be provided.  

3. Confirm that the VA examination report and any medical opinions provided comport with this remand and undertake any other development found to be warranted.

4. Then, readjudicate the issue on appeal.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow appropriate time for a response.  Then, return the case to the Board. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2016).



_________________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2016), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




